IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-15-00137-CR

OVIDIU TUNAS,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee


                            From the 54th District Court
                             McLennan County, Texas
                             Trial Court No. 2012-18-C2


                           MEMORANDUM OPINION


       Ovidiu Tunas appeals at least two counts of a conviction. He has not yet been

sentenced on those counts. The notice of appeal reflects that sentencing will not occur

until May 21, 2015.

       There is no final judgment in this proceeding from which to appeal because

sentencing has not been pronounced in open court. See TEX. R. APP. P. 26.2(a)(1). And

because there is no final judgment, no certification of defendant’s right to appeal has

been, and cannot be, prepared by the trial court. See TEX. R. APP. P. 25.2(a)(2), (d).
        We have no jurisdiction of this appeal. Accordingly, the appeal is dismissed. 1




                                                 TOM GRAY
                                                 Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed April 23, 2015
Do not publish
[CR25]




1 A motion for rehearing may be filed within 15 days after the judgment or order of this Court is
rendered. TEX. R. APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by the
Court of Criminal Appeals, a petition for discretionary review must be filed in the Court of Criminal
Appeals within 30 days after either the day the court of appeals’ judgment was rendered or the day the
last timely motion for rehearing was overruled by the court of appeals. TEX. R. APP. P. 68.2(a).


Tunas v. State                                                                                      Page 2